Citation Nr: 1411890	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-02 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Allegiance Health Care hospital (Allegiance) on May 25, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the VA Medical Center in Ann Arbor, Michigan.

In his December 2010 VA Form 9, the Veteran indicated that he wished to have a hearing before a Veterans Law Judge at the RO.  However, in a September 2011 statement, the Veteran indicated that he no longer wished to have a hearing.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2013).


FINDINGS OF FACT

1.  The Veteran received private medical care at the emergency room at Allegiance on May 17, 2010 for an allergic reaction to medication; discharge instructions stated that any further symptoms, including swelling, should be considered an emergency; if further symptoms were to occur, he was instructed to proceed to the nearest emergency room or to call 911.

2.  The Veteran had further swelling in his left arm up to his chest, and returned to the Allegiance emergency room on May 25, 2010, as he had been instructed.
 
3.  The closest VA medical center is 37 miles from the Veteran's residence; he does not own an automobile; hence VA care was not feasibly available.

4.  Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728, as there are no service-connected disabilities.

5.  The Veteran met all remaining criteria for reimbursement under 38 U.S.C.A. § 1725.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Allegiance on May 25, 2010 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran experienced swelling in his mouth and head on May 17, 2010.  See August 2010 notice of disagreement, April 2012 Informal Hearing Presentation.  At that time, he contacted the VA's Jackson Community Based Outpatient Clinic (CBOC), his treating clinic, and was instructed to proceed immediately to the nearest emergency room.  The emergency room closest to the Veteran's home is located at Allegiance.  The Ann Arbor VA medical center is located 37 miles east of Jackson, Michigan, where the Veteran resides.  The Veteran does not own a car and has limited resources, as he is unemployed.  See August 2010 notice of disagreement, April 2012 Informal Hearing Presentation.    
Private medical records reflect that the Veteran was treated at the emergency room at Allegiance on May 17, 2010, for an allergic reaction to medication, and was instructed to stop taking linisopril and Bactrim.  His discharge instructions included information regarding allergic reactions to medications.  He was informed that if he had a swollen mouth, hives, swelling, or itching all over his body, that this would be an emergency and that he should have someone drive him to the nearest emergency room.  

On May 25, 2010, the Veteran experienced swelling in his left arm, starting at the site where he had an IV placed the week prior, which spread up his arm into his chest.  As he felt that this was an emergency situation, based upon his discharge instructions from his emergency room treatment the prior week, he returned to the Allegiance emergency room for medical assistance.  Allegiance records reflect that the Veteran indicated that the onset of the problem started two days prior, but at the time of his visit, he had swelling and pain in his left arm, which ran up his arm.  He was diagnosed with thrombophlebitis of the left basilic vein.  He was instructed to follow up with his primary care provider in three to five days, or to proceed to his doctor or an emergency room sooner if the symptoms had not resolved within two days.

VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities under certain emergent circumstances when VA or other Federal facilities are not feasibly available, provided that the treatment involves a service-connected disability or a nonservice-connected disability that is caused by or aggravated by a service-connected disability.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The record shows that service connection has not been established for any disabilities; thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

Consequently, the only possible route to entitlement to reimbursement or payment of unauthorized medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a non-service-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2013).

Pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) (2013), eligibility for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under the statute and the implementing regulations, is dependent on all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).
38 C.F.R. § 17.1002(a)-(h) (2013).

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

The Veteran is enrolled in the VA healthcare program, he is financially liable to Allegiance for the services rendered on May 25, 2010, he has no insurance coverage, and he is not eligible for reimbursement under 38 U.S.C.A. § 1728.  As such, the issues in this case are whether a prudent person would have considered his symptoms on May 25, 2010, as an emergency, and whether VA services were feasibly available at that time.  38 C.F.R. § 17.1002(a)-(h) (2013).

The Veteran contends that he proceeded to the emergency room at Allegiance on May 25, 2010 pursuant to the instructions that were included in his discharge paperwork.  These instructions were that further swelling would indicate an emergency situation.  He had swelling in his left arm, which travelled up his arm into his chest area.  While the doctor ultimately determined that this was due to thrombophlebitis, there is nothing in the record to indicate that the Veteran had the requisite medical expertise to make a determination that this was not an indication of a medical emergency.  

Given the discharge instructions provided to the Veteran by the emergency room staff the prior week, and the symptoms he was experiencing on May 25, 2010, it was a prudent decision on the part of the Veteran to proceed to the emergency room for further treatment.  

In this case, the Board finds that it was not feasible that VA care was available for his treatment on May 25, 2010.  The Veteran was informed, upon discharge from the emergency room at Allegiance prior to the visit on May 25, that further swelling would indicate that emergency treatment was necessary.  The Veteran had been receiving ongoing treatment from the local CBOC; however, emergency services were not available at that location.  He had been advised on May 17, 2010 by the staff at the local CBOC that he should proceed to an emergency room to receive emergent care.  As the evidence reflects, the closest VA medical center was 37 miles from the Veteran's residence in Jackson; it would not be feasible to proceed to this location for emergency services.

For these reasons, the preponderance of the evidence supports the claim and reimbursement or payment of private medical expenses for services rendered by Allegiance on May 25, 2010 is warranted. 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Allegiance on May 25, 2010 is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


